TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 30, 2021



                                     NO. 03-19-00922-CV


                                   Juan Enriquez, Appellant

                                                v.

  David Gutierrez, Presiding Chair, Texas Board of Pardons and Paroles, and TBPP
Members James LaFavers, Federico Rangel, Cynthia Tauss, Ed Robertson, Fred Solis, and
                             Sherman Skyme, Appellees




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the district court’s order granting the plea to the jurisdiction signed on

September 16, 2019. Having reviewed the record and the parties’ arguments, the Court holds

that there was no reversible error in the district court’s order. Therefore, the Court affirms the

district court’s order. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.